854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Drue A. MARTIN, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendants- Appellees.
No. 87-2158.
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1988.Decided Aug. 4, 1988.

Drue A. Martin, appellant pro se.
J. Phillip Krajewski, Office of United States Attorney, Deborah Fitzgerald United States Department of Health and Human Services, for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Pursuant to 42 U.S.C. Sec. 405(g), Drue A. Martin seeks review of the final decision of the Secretary of Health and Human Services denying his entitlement to continued payment of Social Security Disability Insurance Benefits.  Martin appeals the district court's entry of summary judgment in favor of the Secretary.  Our review of the record and the district court's opinion discloses that his appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Martin v. Bowen, C/A No. 87-0140 (E.D.Va. Aug. 14, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.